733 N.W.2d 764 (2007)
Josephine SHRIMPTON a/k/a Josephine Shrimpton, Personal Representative of the Estate of Robert Alan Shrimpton, Deceased, Plaintiff-Appellee,
v.
K.P. ANANDAKRISHMAN, M.D., a/k/a K.P. Anandakrishnan, M.D., Defendant-Appellant.
Docket No. 134276. COA No. 276278.
Supreme Court of Michigan.
July 9, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 6, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.